Opinion of the Court by
Turner, Commissioner—
Reversing.
Appellant was indicted in the Pike circuit court and tried on the charge of unlawfully manufacturing spirituous liquors.
The essential facts in this case are the same as in the case of Duncan v. 'Commonwealth, from Payette county, this day decided. The only difference is that the officer in this case was a federal prohibition enforcement officer, while in the Duncan case he was the sheriff
The search in this case was made in the absence of the defendant and with consent or acquiescence of appellant’s wife. ' The lower court admitted the evidence, as did the court in the Duncan case, over the objection of defendant.
*844Upon the authority of the Duncan case and the Amos case in the Supreme Court of the United States therein quoted, the judgment in this case is also reversed, with directions to grant appellant a new trial and for further proceedings consistent herewith.